Citation Nr: 0331532	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  00-07 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for bronchitis 
with segmental resection of the right lung, with history of 
pulmonary hemoptysis, currently evaluated as 30 percent 
disabling. 

2.  Whether new and material evidence has been received to 
reopen a claim for a 100 percent rating for a service-
connected lung condition for the period from October 31, 
1956, to March 14, 1967.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
January 1947 and from August 1950 to August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied a claim for an increased rating for a 
service-connected lung condition (bronchitis with segmental 
resection of the right lung with history of pulmonary 
hemoptysis) (rated 30 percent disabling).  The veteran 
testified before the RO in August 2000.  The matter also 
arises from an April 2002 RO decision that determined that 
new and material evidence had not been received to reopen a 
claim for a 100 percent rating for the lung condition from 
October 31, 1956, to March 14, 1967.

In a June 2001 rating decision, the RO denied a claim of 
clear and unmistakable error (CUE) in the award of service 
connection for a lung condition effective October 31, 1956; 
in that decision, the RO also denied a claim for a temporary 
100 percent rating for a period of convalescence.  In August 
2002, the RO recharacterized the issue of CUE as a claim for 
effective date earlier than October 31, 1956, for a lung 
condition.  However, at a hearing before the Board in January 
2003, the veteran and his representative clarified the issues 
on appeal; the veteran  seeks 1) an increase in the 30 
percent rating now assigned for his service-connected lung 
condition; and 2) reopening of a claim for a 100 percent 
rating for the service-connected lung condition for the 
period from October 31, 1956, to March 14, 1967.  Thus, the 
claim of CUE in the establishment of October 31, 1956, as the 
effective date of service connection is not before the Board.

The claim for an increased rating for the service-connected 
lung condition is the subject of the REMAND portion of this 
decision.

The veteran also raises a claim for an increased rating for 
the condition involving traction diverticulum of the 
esophagus.  That matter is referred to the RO for 
consideration, as appropriate, in the first instance.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  Service connection at a 30 percent rating has been in 
effect for a service-connected lung condition for the period 
from October 31, 1956, through March 14, 1967.

3.  In a February 1969 decision, the Board denied a claim for 
a retroactive higher rating for a lung condition from the 
effective date of service connection.  Evidence received 
since this final Board decision is cumulative or redundant, 
or by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim for a 100 percent rating for a service-connected 
lung condition for the period from October 31, 1956, through 
March 14, 1967, and the February 1969 Board decision is 
final.  38 U.S.C.A. §§ 5108, 7104 (West Supp. 2002); 38 
C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) 
(2003).

The new law and regulations include new notification 
provisions requiring VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating actions, and 
were provided Statements of the Case and Supplemental 
Statements of the Case.  Under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  It appears that there is no 
additional evidence that could or should be obtained, 
regardless of which party is responsible for submitting the 
evidence.

2.  Procedural history

Due to the complexity of this claim, the Board will review 
the procedural history.

On October 31, 1956, the RO received the veteran's claim for 
service connection for a condition involving burst blood 
vessels and hemorrhages from the mouth.  

In April 1957, the RO awarded service connection and a 30 
percent rating for traction diverticulum of the esophagus, 
effective October 31, 1956, the date of the receipt of the 
veteran's claim for service connection.  

In February 1968, the RO awarded service connection for a 
lung condition, effective January 1, 1968; the lung condition 
was described as bronchitis with segmental resection of the 
right lung with history of pulmonary hemoptysis.  The RO 
recognized that the veteran's condition had been misdiagnosed 
as traction diverticulum of the esophagus.  Also effective 
January 1, 1968, the RO reduced to 0 percent the rating for 
traction diverticulum of the esophagus.  

In February 1969, the Board issued a decision finding no CUE 
in RO decisions from 1957 until 1967 that had denied service 
connection for a respiratory disorder but that had awarded a 
30 percent rating for service-connected traction diverticulum 
of the esophagus.  In the decision, the Board also noted that 
the veteran's lung condition could have been evaluated as 30 
percent disabling since the original date of the claim; also, 
the evidence would have warranted a 0 percent evaluation for 
traction diverticulum of the esophagus during that same 
period, as the condition had been asymptomatic during that 
period.  As the veteran had been paid at the correct 30 
percent rate since the date of the original claim, the Board 
reasoned that there had been no disadvantage to the veteran.  
The Board concluded that the veteran was not entitled to 
retroactive increased evaluation for manifestations of the 
service-connected respiratory disorder, formerly considered 
manifestations of the service-connected traction diverticulum 
of the esophagus.  

In November 1978, the RO denied claims for increases in the 
ratings of his service-connected disabilities, including the 
lung condition; the RO did award the veteran a permanent and 
total disability rating for purposes of a non-service-
connected VA pension, effective February 24, 1978, based on 
non-service-connected disabilities (intervertebral disc 
syndrome, hypertension).  

In August 1999, the veteran filed a claim for a 100 percent 
rating for his service-connected condition from the date of 
his separation from service.

In June 2001, the RO determined that there was no CUE in the 
decision to establish service connection effective October 
31, 1956.

In April 2002, the RO awarded a temporary 100 percent rating 
for the period from March 15, 1967, to October 1, 1967, based 
on the need for convalescence.  See 38 C.F.R. § 4.30 (2003).  
The RO however determined that the February 1968 RO decision 
had placed the veteran in a disadvantageous position; 
accordingly, the RO also reduced to 0 percent the rating for 
traction diverticulum of the esophagus effective October 31, 
1956 (the date of the original claim), and it increased to 30 
percent the rating for the lung condition, also effective 
October 31, 1956.  The RO also determined that new and 
material evidence had not been received to reopen a claim for 
a 100 percent rating for a lung condition (bronchitis with 
hemoptysis, now diagnosed as bronchitis with segmental 
resection of right lung with history of pulmonary hemoptysis) 
for the period from October 31, 1956, to March 14, 1967.

In summary, service connection and a 0 percent rating have 
been in effect for traction diverticulum of the esophagus 
since October 31, 1956.  Also, service connection was in 
effect for a lung condition (bronchitis with segmental 
resection of the right lung with history of pulmonary 
hemoptysis) at a 30 percent rating, effective October 31, 
1956.  A temporary 100 percent rating was in effect from 
March 15, 1967, to October 1, 1967, based on the need for 
convalescence due to surgery.  See 38 C.F.R. § 4.30.  From 
October 2, 1967, to the present time, after this 
convalescence, a 30 percent rating has been in effect again 
for the lung condition.

3.  Application to reopen claim for a 100 percent rating 
for
a lung condition from October 31, 1956, through March 14, 
1967

In a February 1969 decision, the Board concluded that the 
veteran was not entitled to retroactive increased evaluation 
for manifestations of the service-connected respiratory 
disorder, formerly considered manifestations of the service-
connected traction diverticulum of the esophagus.  The 
veteran seeks to reopen the decision not to assign a 100 
percent rating for the lung condition from October 31, 1956, 
which was the subject of the Board's February 1969 decision.  

The Board notes that there may be some confusion regarding 
the precise nature of the issue arising from the changes in 
diagnoses and the recharacterization of the veteran's 
service-connected conditions to reflect the correct 
underlying diagnoses.  However, for purposes of this appeal, 
the veteran essentially seeks a 100 percent rating for the 
service-connected condition for which a 30 percent rating was 
in effect from October 31, 1956, through March 14, 1967.  

As noted above, the veteran is no longer appealing the 
effective date of October 31, 1956, for the award of service 
connection for a lung condition; he appeals the current 
rating for that lung condition and seeks a 100 percent rating 
for that lung condition for the period from October 31, 1956, 
to March 14, 1967.

The claim for a higher rating for a service-connected lung 
condition from October 31, 1956, was previously denied in a 
February 1969 Board decision.  This Board decision is 
considered final, but it may be reopened if new and material 
evidence has been submitted since that decision; if a claim 
is so reopened, then it will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2003).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim for a higher rating for the lung 
condition was filed prior to that date.  Therefore, the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Previously, the evidence had consisted of the veteran's 
service medical records, and medical records from VA and 
private facilities and practitioners.  

The veteran served on active duty from November 1945 to 
January 1947 and from August 1950 to August 1953.  Service 
medical records show that the veteran was hospitalized in 
March 1952 upon complaint of stomach pains radiating to his 
chest, with cough and production of reddish-white sputum.  
The condition was diagnosed as acute bronchitis.  Subsequent 
hospitalizations in service for the same symptoms resulted in 
diagnoses of acute bronchitis, acute pleurisy, chronic 
bronchitis, lobar pneumonia, or bronchiectasis (which could 
not be substantiated at the time).  On separation examination 
in 1953, abnormal breath sounds of the right base of the lung 
were noted, as well as clubbing of the fingers.  

On VA examination in November 1956, the veteran reported 
coughing with blood; however, no pulmonary pathology was 
found.

The veteran was hospitalized at a VA facility from December 
1956 to January 1957 for hemorrhages of the throat with 
coughing spells.  The resulting diagnosis was a traction 
diverticulum of the esophagus.  The consensus of the staff 
and consultants that this lesion was responsible for the 
episodes of hemoptysis and hematesis, although the etiology 
of the traction diverticulum had not been determined.  

On VA hospitalization in January and February 1958, the 
diagnosis again was traction diverticulum of the esophagus, 
untreated, unchanged.  Procedures included bronchoscopy with 
bronchograms, both of which were normal.  After intermittent 
hemoptysis and occasional spitting up of "calcium" 
particles with a foul odor, the veteran was rehospitalized in 
May 1959.  The diagnosis was diverticulum of the esophagus, 
treated, unchanged.  He underwent bronchoscopies and a 
bronchogram.

The veteran was rehospitalized in January 1960 for 
hemoptysis.  Diagnoses included pulmonary hemorrhage due to 
undetermined cause, improved; and traction diverticulum of 
the esophagus, unchanged.  

According to a private doctor, the veteran was hospitalized 
in 1963 for a severe episode of hemoptysis; there was no 
evidence of esophageal diverticulum.  However, VA examination 
records from March and April 1963 indicate that the veteran 
had a small diverticulum on the mid esophagus.

In March 1967, the veteran was seen by a private doctor for 
complaints of fever and blood in his sputum.  The associated 
private medical records from this period of time indicate 
that the veteran had developed recurrent hemoptysis with only 
occasional free intervals; lately, the condition had been 
almost daily.  Initially, the hemoptysis had an undetermined 
etiology.  During the course of this treatment, it was 
determined that he had bronchitic segment of the right lower 
lobe of the lung with chronic abscess formation and 
hemoptysis, with the abscess cavity containing stone-like 
concretions (three in number).  The concretions contained 
primarily calcium carbonate.  An esophagram and upper 
gastrointestinal series were negative; the veteran had 
indicated that his service-connected disability had been due 
to esophageal diverticulum.  On March 15, 1967, he underwent 
a resection of the superior segment of the lower lobe of the 
right lung.  

On VA examination and observation in July 1967, it was 
determined that the veteran's esophagus was normal.  The 
examining VA doctor opined that the veteran had had an 
excellent result from the segmental resection of the right 
lung and that after sufficient recuperation time, he would 
have minimal disability related to this condition.  The 
doctor also consulted with a VA dentist, who informed him 
that the concretions contained a material that had never been 
used in dental practice.  

A private treating doctor wrote in October 1967 that the 
veteran's disability was definitely service-connected.  He 
also clarified that the previously described esophageal 
traction was due to adhesions and reaction in the area of the 
chronic abscess formation in the lung; following excision of 
this segment and dissection in the area, the traction on the 
esophagus was released, thus correcting that aspect.  

The veteran was examined by the VA in January 1968 and found 
to have moderately productive cough and a well healed 
thoracotomy scar.  Vital lung capacity was 81 percent of 
normal.  The examiner concluded that the lung condition which 
was the subject of surgery in 1967 was the direct result of 
the respiratory disorder experienced during and after 
service.  The diagnoses were thoracotomy with resection of 
the right fifth rib and resection of the superior segment of 
the right lower lobe of the lung; and residuals of bronchitis 
right lower lobe with chronic abscess formation and recurrent 
hemoptysis.  

A private doctor wrote in March 1968 that the veteran had not 
been treated for bronchitis; rather, he had undergone 
surgical resection of the superior segment lower lobe of the 
right lung, with a pathology report showing saccular 
bronchiectasis with marked squamous metaplasia of dilated 
bronchial segment and chronic pneumonitis with intraluminal 
calcific foreign material.  

Since the Board's 1969 decision, the evidence received has 
included the veteran's testimony, statements, and arguments; 
testimony from his wife; service medical records; and post-
service medical records, including examinations.

On VA examination in March 1978, his chest was symmetrical, 
and he had no cough, impairment of resonance, or 
auscultation; lung sounds were normal.  The diagnosis 
included traction diverticulum of the mid-esophagus.  A March 
1978 VA chest X-ray showed evidence of a surgical resection 
of the right 5th rib, but the lung fields were otherwise 
clear.  A May 1978 VA esophagram showed a small traction 
diverticulum of the mid esophagus and a four centimeter 
sliding hiatus hernia, but no other abnormalities, 
esophagitis, stricture, or neoplasm.  

Records of VA treatment for various conditions have been 
obtained for the period from 1999 into 2001.

In August 1999, duplicate copies of medical expenses from 
several private doctors and a private hospital were received.  

The VA examination in September 1999 noted that the veteran 
did not have productive cough, sputum, hemoptysis, anorexia, 
dyspnea on exertion, asthma treatment, any periods of 
incapacitation, cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, kyphoscoliosis, or pectus excavatum.  
His chest was symmetrical and he had a well-healed scar in 
the mid-chest area that was 15 inches long.  Lung 
auscultation  revealed clear breath sounds, without wheezing, 
rhonchi, or rales; however, he had slightly impaired breath 
sounds in the right side.  He had mild decrease on one 
measurement on pulmonary function testing; his FVC was 71 
percent of the predicted value, and the FEV1/FVC value was 
100 percent of the predicted value.  His chest X-ray was 
normal; it only showed a previous partial resection of the 
right 5th rib.  Diagnosis was status post right mid-lobe 
lobectomy secondary to foreign body and hemoptysis in the 
past; no significant lung disease detected at this time, 
except mild decrease in Dsb in pulmonary function test.

The veteran testified in August 2000 that he was able to walk 
only for half a block or one block before having to rest.  He 
reported having worked at the post office until 1970.  Since 
lung surgery in 1967, he had also become more susceptible to 
pneumonia, although he had not actually had pneumonia since 
1967; he also denied coughing or spitting up reddish phlegm 
since 1967, except in connection with colds.  He stated that 
he suffered a stroke in 1997.  

The veteran has also submitted duplicate copies of service 
medical records.  

In short, the evidence received since the Board's February 
1969 decision falls into one of two categories.  Either such 
evidence was previously of record (his service medical 
records, private and VA medical records predating the 1969 
decision), and thus not new, or such evidence relates to the 
veteran's current condition, and thus not material.

The Board finds that new and material evidence has not been 
received to reopen a claim for a 100 percent rating for the 
service-connected lung condition for the period from October 
31, 1956, through March 14, 1967.  Accordingly, the claim 
must be denied.


ORDER

An application to reopen a claim for a 100 percent rating for 
a service-connected lung condition from October 31, 1956, 
through March 14, 1967, is denied.


REMAND

In the opinion of the Board, additional development is 
required with regard to the claim for an increased rating for 
the service-connected lung condition.

The veteran was last examined by the VA in connection with 
his lung condition in 1999.  However, he states that his 
condition has worsened.  Accordingly, pursuant to the duty to 
assist, the VA is obligated to provide the veteran with a 
thorough and contemporaneous examination to assess the 
severity and nature of this disability.

The record also indicates that the veteran's lung condition 
involves surgical resection that has produced a healed scar 
that is several inches in length.  On remand, the RO should 
also consider whether the veteran is entitled to a separate 
rating for a scar arising from his service-connected lung 
condition.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802-05 
(2003); 38 C.F.R. § 4.118, Diagnostic Codes 7804-05 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must schedule the veteran 
for a VA examination to assess the 
current nature and severity of his 
service-connected lung condition, 
bronchitis with segmental resection of 
the right lung.  The claims folder must 
be provided to and reviewed by the 
examiner, and the examination report 
should note that such has been 
accomplished.  The examiner should 
describe the current extent and 
severity of bronchitis with segmental 
resection of the right lung.   
Pulmonary function testing, including 
specifically FEV1 and FEV/FVC values, 
should be accomplished.  The examiner 
should also discuss whether any 
residuals of traction diverticulum of 
the esophagus are present, and, if so, 
should assess the nature and severity 
of that disorder as well.  The examiner 
should also discuss the nature and 
severity of any scars associated with 
the service-connected lung condition.

2.  Thereafter, the RO should 
readjudicate the claim on appeal, 
including all pertinent diagnostic 
codes and a discussion of the 
applicability of any criteria relating 
to scars.  If the claim remains denied, 
the RO should provide the veteran and 
his representative a Supplemental 
Statement of the Case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	M.G. MAZZUCCHELLI 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



